IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Case No. 3:18cr67(1)
Plaintiff,
JUDGE WALTER H. RICE
VS.

SALVADOR RAMIREZ,

Defendant.

 

ORDER DELAYING MOVING OF DEFENDANT TO DESIGNATED
INSTITUTION

 

For good cause shown, it is hereby ordered that the Defendant’s moving to his designated
institution be delayed for twenty (20) days. The United States Marshal is to move defendant to his

designated institution on or after July 23, 2019.

July 3, 2019 a

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of record
United States Marshal
